ON REHEARING.
Plaintiff’s proof is lacking in a material matter, but under the principle, repeatedly affirmed by appellate courts, that where it appears that proof exists material to the issue but not furnished from misapprehension or other cause not implying a desire to withhold the proof or gross neglect on the part of the litigant, the cause, in furtherance of justice will be remanded, we remand this cause for further trial according to the views herein expressed.
MOORE, J.
A re-examination of this case has satisfied us that there is no evidence in the record to show that the market price of cotton advanced to 14.80/100 cents on. the nth of Feb. 1904, the day on which and the price at which the plaintiff alleges “the cotton could and would have been sold,” and which price was made the basis of our former decree.
The nearest approach to the proof of the price of cotton on that day is found in the question propounded to the plaintiff when he was testifying in the cause, and his answer thereto, which was as follows.
Q. “You allege in your petition that on the nth day of February the market advanced to 14.80, and would you have been willing to sell at that price?
A. Yes, sir.
This by no means, established the price of cotton on that day.
Indeed it is not even made reasonably certain that the plaintiff intended to close out the “deal” on the nth of Feb. at all for when asked “what day were you supposed to close when this cal*85culation was made at eight hundred and odd dollars? Was it the nth, the 12th or the 13th, or what day was it?” he answered. “I don’t know as I could tell you the exact date; anyhow, it was about two days afterwards.”
March 19, 1906.
This is no such proof as warrants the judgment rendered.
On the original hearing this insufficiency of proof was not called to our attention forasmuch as the defendants and appellants submitted neither oral nor printed arguments. We, therefore, assumed that there was no dispute to this matter and did not scrutinize the record in this particular as we should have done.
Our error was made manifest on reargument on rehearing.
The plaintiff, on the face of his petition, is entitled to a judgment for some amount against the defendant and his counsel was in good faith in believing that he had actually proven his case. “Where,” said the court in Calder vs. Calder, 48 A. 1538,” it is apparent the proof exists material to the issue, but not furnished from misapprehension or other cause not implying any design to withhold the proof, or gross neglect on the part of the litigant, in such cases, in furtherance of justice, the Court, reluctant to dispose of the controversy on an imperfect record, will remand the cause.”
This cause clearly falls within the foregoing principle, and we think that the plaintiff should be afforded reasonable opportunity to furnish further and competent evidence.
It is therefore ordered, adjudged and decreed that our former opinion and decree be recalled avoided and set aside, and it is further ordered adjudged and decreed that the judgment appealed from be and the same is hereby avoided set aside and reversed and the cause remanded to be proceeded with in accordance with the opinion herein; the costs of appeal to be taxed against the appellee and all other costs to await the final determination of the cause.